*305ORDER
PER CURIAM:
After the Court issued its opinion in Scates v. West, 13 Vet.App. 98 (1999), the intervenor filed a motion for reconsideration and an alternative motion for a full Court decision. Because a majority of the panel voted to deny reconsideration, the alternative motion for a full Court decision was circulated to the full Court. Thereafter, on December 15, 1999, amicus curiae for the appellant was requested to file a reply to the intervenor’s motion, and on January 14, 2000, counsel for the appellant filed such a reply. On January 24, 2000, the intervenor responded.
A majority of the Court has voted to grant the intervenor’s motion. The Clerk is directed to schedule this case for oral argument as soon as the business of the Court permits.
On consideration of the foregoing, it is
ORDERED that the intervenor’s motion for a full Court decision is granted. It is further
ORDERED that the Court’s decision in Scates, supra, is withdrawn.